-..
                   -/




                  E          ORNEY         GENERAL
                           OF    TEXAS




Honorable Wayne Lefevre
County Auditor
Clay County
Henrietta, Texas

Dear Sirs                            Opinion No. O-6184
                                     Rer If a four-teacher rural school
                                          pays all of its expenses for 8
                                          year, does the State have any
                                          claim on the extra m"ne;ythey
                                          may have left as a f~slanco?
                                          And related matters.

              We are in receipt of your letter of recent date resding as
follows:

"I would like an answer to the following question.

               "'If o four teacher rural school pays all of its expenses
for a year, does the State have any claim "c the extra money they may have
left as B balance?' This school receives no State bid money, and receives
only the regulerstate apportionment. Also in the effect (event) the school
is allowed to keep the money, may they invest it in interest beor'in:;
                                                                     gov-
ernment bonds or other securities?"

               Replying to i&e above, you are advised that the Stste i:asi:"
claim on the balance, and such balance may be invested in ~;ovemcsnt l~z,is.
We enclose herewith a copy of Opinion No. O-5785, which we thizk answers
your inquiry regarding the investment of such balance.

               Your question with respect to whether it is neoessary for your
school to make out a budget is answered in the affirmative. Article FE9a-18,
Vernon's Revised Civil Statutes, 1925, reads as follows:

"The County Supsrintendent of Schools is hereby designated as the budget
officer for eech common school district of such county. Imm3diately after
the County Superintendent receivas notice oftha apportiormsnt made bjithe
State Board of Educstion to the common school districts of the cormt:?~,
                                                                       he
shall prepare a budget for each common school district in the co-ni:-,
which budget must be itemized in detaii according to the purpose 0:'expen-
diture, and must cover insofar as possible all expenditures proposed for
the current year. 'Nhen so prepared, the budget for each commn schwa1
Honorable Wayne Lefevrs, Page 2 (C-53.84)



district shall be subnittad to the Board of Trus~taesin each dis,tric-tfor
a:,proval,and when so approved by suuh Board of Trustees, and bJrttheCour,ty
Superintendent, it shall be filed in the office of the County Sup-r&tend-
ent; end no expenditure shall be made in the district except as provided for
in the budgst, except it be in the case of unforseen emergency; and in each
such instance, 8 supplemental budget may be appoved in the same mclEner8s
the original budget and a copy of the supplemental budget filed witht!.-
oripinal budget. Copies of all iadgets, when finally approved bythe Countv
Supgrintendent and the trustees ofthe various common school districts l.nt"k,e
county shall be filed withthe County Clerk. At any time during the process
of the prepnration of,thz hud8:etany taxpayer shell i;avethe ri&t to file
with the County Superintendent or with the Board of Trustees of anjrdistrict,
any statement or protest which he msy- desire to file, concernins any item of
expenditure proposed for the current year; and such statement or protest
shall be given due consideration by the County Superintendent, DT @{the
Board of Trustees in their final action upon the adoption of the b!rd;:et.
Acts 1931, 42nd Leg., p. 339, ch. X6, g 19.11

               We trust that we have answered your questions satisfactorily.

                                                 Yours very truly

                                            ATTORNEY GENEFN, OF 'EEXAS

                                            By /s/ C.F. Gibson

                                                    C. F. Gibson
                                                       Assistant
AI'PROIEDSEP 21, 1944
/S/ GROVER SELLERS
ATTOI1MEYGEXEFAL OF TEXAS

CFGrb'uh:egw                                            Approved
                                                   Opinion Committee
                                                        By B W B
                                                        Chairman
Encl.
OK
F.D.